Citation Nr: 0801542	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO. 05-32 270A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for a right knee condition.

2. Entitlement to an initial rating in excess of 10 percent 
for a left knee condition.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel








INTRODUCTION

The veteran had active service from January 2000 to January 
2003.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
patello-femoral syndrome (PFS) of the bilateral knees and 
assigned a 10 percent rating, effective January 5, 2004. In a 
May 2005 rating decision, the RO assigned separate 10 percent 
ratings for the right knee and left knee, each effective 
January 5, 2004.


FINDINGS OF FACT

The right knee and left knee conditions are both manifested 
by tenderness to palpation, positive patella grind, spasm of 
the patellofemoral tendon and hamstring, and range of motion 
limited most severely to 120 degrees of flexion after 
repetitive motion with pain and full extension; the right 
knee has degenerative joint disease, and the left knee has a 
small ganglion cyst.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
right knee condition have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71b, Diagnostic Codes 5003, 5010, 
5257 (2007).

2. The criteria for a rating in excess of 10 percent for a 
left knee condition have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71b, Diagnostic Codes 5003, 5010, 
5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of RO letters dated in February 2004 and March 2006. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim for a 
higher rating (March 2006 letter); (2) informing the veteran 
about the information and evidence VA would seek to provide 
(February 2004 letter); and (3) informing the veteran about 
the information and evidence she was expected to provide 
(February 2004 letter). While the veteran has not explicitly 
been advised to provide any evidence in her possession that 
pertains to her claims, the claims file reflects that the 
veteran has submitted evidence in support of her claims. In 
this regard, she has submitted current VA treatment records 
in support of her claims. Given that fact, as well as the 
RO's instructions to her, the Board finds that the veteran 
has, effectively, been put on notice to provide any evidence 
in her possession that pertains to the claims. Accordingly, 
on these facts, the RO's omission is harmless. See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).

Further, the March 2006 RO letter advised the veteran of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and reports 
of VA examination are associated with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

The veteran contends that her right and left knee conditions 
are more severe than the current rating reflects. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
veteran's symptoms, as applied to the applicable rating 
provisions, are not as severe to allow for higher ratings. 
Because the preponderance of the evidence is against the 
claims, the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's right and left knee disabilities are rated 
analogous to arthritis of the bilateral knees pursuant to 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010. Pursuant to 
regulatory provisions, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. The 
knees are considered major joints. 38 C.F.R. § 4.45.

Limitation of motion of the knees is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. Under 
Diagnostic Code 5260, flexion limited to 45 degrees is rated 
as 10 percent disabling and flexion limited to 30 degrees is 
rated as 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260. Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling and extension 
limited to 15 degrees is rated as 20 percent disabling. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

Other diagnostic codes applicable to the veteran's disability 
include Diagnostic Codes 5257 and 5258. Under Diagnostic Code 
5257, a 10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability, 
while a 20 percent rating is warranted for moderate 
impairment, and a 30 percent rating is warranted for severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent evaluation may be 
assigned where there is evidence of dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA treatment records, dated from February 2004 through 
February 2006, show treatment for the veteran's bilateral 
knees, including regular physical therapy. In general, the 
records show that the veteran reported having bilateral knee 
pains and had more pain with cold weather. Range of motion 
testing revealed active range of motion within normal limits 
for the bilateral knees. Pain was a level of two to three out 
of ten on full flexion. Quadricep strength was normal with no 
edema. There was no instability of the bilateral knees, but 
the veteran had positive patella grind, and tenderness to 
palpation about the patella tendon. The February 2004 record 
indicated that there was positive spasm on the patellofemoral 
tendon.

A March 2004 VA examination report shows range of motion of 
the bilateral knees from zero degrees to 125 degrees with 
crepitus. Range of motion was painful only with repetitive 
movements with decreased flexion to 120 degrees and was 
additionally limited by pain. There was tenderness on the 
anterior bilateral knees. The bilateral knees were stable and 
X-rays of the knees were within normal limits.

An April 2004 VA treatment record indicated there was minimal 
spasm of the hamstrings.

A December 2004 VA treatment record revealed a diagnosis of 
early degenerative joint disease of the bilateral knees. It 
was noted that an October 2004 magnetic resonance imaging 
(MRI) revealed mucoid degeneration of the meniscus with no 
obvious tears. A follow-up record showed that there was 
positive tenderness on patellar compression with grind. X-
rays revealed laterally shifted patellas bilaterally and the 
MRI was essentially normal. The diagnosis was patellofemoral 
symptoms related to laterally subluxed patellas bilaterally.

An October 2005 VA treatment record indicated that the 
veteran's left knee had positive effusion.

In March 2006, the veteran underwent a VA examination. Range 
of motion testing revealed flexion to 130 degrees for the 
bilateral knees with pain and crepitus on the left. The left 
knee was painful on motion only after repetitive movements of 
flexion to 130 degrees. There was tenderness at the left knee 
medially with mild bilateral knee varus on the left more than 
the right. There was no edema, effusion, instability, 
weakness, redness, heat, or guarding or abnormal movement. An 
October 2005 MRI of the left knee revealed findings 
consistent with a small ganglion cyst adjacent to the 
anterior cruciate ligament, laterally. The diagnoses were 
left patello-femoral syndrome with ganglion cyst at the 
anterior cruciate ligament and mild osteoarthritis of the 
right knee with lateral patella tilt. Additional limitation 
of the joint function was pain and lack of endurance. The 
examiner noted that he would need to resort to speculation to 
express additional limitation due to flare-ups.

Regarding the criteria for arthritis of the knee, the 
veteran's bilateral knee disabilities are to be rated based 
on her limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003. The evidence of record shows that the veteran's 
right and left knee range of motion in flexion was limited to 
no less than 120 degrees after repetitive motion and she had 
full extension. Therefore, her range of motion does not meet 
the criteria for a rating in excess of 10 percent for either 
knee as she was not shown to have flexion limited to 30 
degrees or less or extension limited to 15 degrees or more. 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. As the 
veteran's limitation of motion of the bilateral knees is 
noncompensable, the veteran is entitled to a 10 percent 
rating for each knee due to evidence of muscle spasm and 
painful motion and the 10 percent rating for each knee as 
assigned by the RO is appropriate. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). Regarding this 
provision, the clinical evidence of record does not contain 
any findings of laxity, instability of the right knee, or 
recurrent subluxation. Therefore, Diagnostic Code 5257 is not 
for application. Thus, the current 10 percent rating for the 
right knee is based on the functional limitations described 
in the absence of instability and subluxation. In the absence 
of such additional and separate disability, a separate or 
higher rating is also not in order under this provision.

Regarding any other diagnostic code that would allow for a 
higher rating for the veteran's bilateral knee disability, 
the veteran does not have any ankylosis of the bilateral 
knees. 38 C.F.R. § 4.71a, Diagnostic Code 5256. Further, she 
does not have any dislocation of the cartilage with frequent 
episodes of locking, pain, and effusion into the joint. 
38 C.F.R. § 4.71a, Diagnostic Code 5258. Although the veteran 
was shown to have effusion in the left knee per an October 
2005 VA treatment record, the effusion is not shown to be 
"frequent" as required by the rating schedule, as the 
subsequent March 2006 VA examination report noted that the 
veteran had no effusion. The veteran also does not have any 
impairment of the tibia or fibula. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262. All other remaining diagnostic codes 
pertinent to disabilities of the knee do not allow for a 
rating in excess of 10 percent. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5259, 5263.

Even considering functional loss due to pain, lack of 
endurance, and incoordination, range of motion findings 
reflect that the veteran's range of motion of the bilateral 
knees still does not meet the criteria for a rating in excess 
of 10 percent after repetitive motion or due to painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. In 
this regard, range of motion is only limited to 120 degrees 
even with pain and after repetitive motion and limitation of 
motion due to flare-ups could not be determined. Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have 
been considered, but provide no basis for assignment of any 
higher rating based on limited motion for the bilateral 
knees.

For all the foregoing reasons, the claims for an initial 
rating in excess of 10 percent each for a right knee 
condition and a left knee condition must be denied. In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not for application in the instant appeal. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for a right knee 
condition is denied.

An initial rating in excess of 10 percent for a left knee 
condition is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


